DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
Following prior arts are considered pertinent to applicant's disclosure.
US 20140269926 A1 (Oh)
US 20160057420 A1 (Pang)
CHEN et al. "Algorithm Description for Versatile Video Coding and Test Model 4 (VTM 4)," Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 13th Meeting Marrakech, MA, 9-18 January 2019, document JVET-M1002, (v1 and v2, N18275) 2019. (hereinafter Chen2019)
US 20100002770 A1 (Motta)
US 20120147963 A1 (Sato)
US 20110200111 A1 
US 20210281852 A1 (corresponding PCT document is cited in the international search report as “A” type art:	 describes fractional pixel including half-pixel filter selection {para 289-312, Fig.7A and 7B)
US 20130343460 A1 (para 44-46:	 Index information showing motion compensation interpolation filter and degrees of pixel accuracy (half pixel, 1/4 pixel, 1/8 pixel, etc.)


Response to Remarks/Arguments

Applicant’s arguments with respect to claim   prior art rejection have been fully considered but are moot in view of the new grounds of rejection. In the new rejection newly found prior arts  including Oh (submitted by applicant’s IDS) has been relied upon.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim 12 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim 12 recites the limitation " wherein the second conversion comprises decoding the first video block from the bitstream, and the second conversion comprises decoding the second video block from the bitstream ". Are both first block and second block go through the second conversion? If so why not recite " wherein the second conversion comprises decoding the first video block 


	
	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:	
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-13, 17-18, 20 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Pang .

Regarding Claim 1. Oh teaches a method of processing video data, comprising:	 determining, for a first conversion between a first video block of a video and a bitstream of the video, a coding mode of the first video block [(determining uni-directional prediction or Bi-directional prediction mode {para 60}; Fig.1 is encoding the block/picture division based on the prediction mode and converting the block into bitstream that the decoder receives {para 81, 26})] :	 performing the first conversion at least based on the coding mode of the first video block  [(Fig.1 is encoding the block/picture division based on the prediction mode {para  26-49})] :
	 wherein in response to the coding mode of the first video block being a first specific coding mode, a first half-pel precision interpolation filter other than a second half-pel precision interpolation filter is used for the first video block[(for the uni-directional prediction mode 6-tap rather than 8-tap interpolation is used {para 60})] , 

Oh does not explicitly show determining, for a second conversion between a second video block of the video and the bitstream, a coding mode of the second video block:	 and performing the second conversion at least based on the coding mode of the second video block:
wherein, in response to the coding mode of the second video block being a second specific coding mode, a half-pel motion vector precision is disabled for the second video block 


However, in the same/related field of endeavor, Pang teaches determining, for a second conversion between a second video block of the video and the bitstream, a coding mode of the second video block: and performing the second conversion at least based on the coding mode of the second video block: wherein, in response to the coding mode of the second video block being a second specific coding mode, a half-pel motion vector precision is disabled for the second video block [(para 26, “In general, motion vectors used for inter prediction have sub-pixel accuracy. For instance, a motion vector used for inter prediction may have half-pixel or quarter-pixel accuracy. ………. In contrast, block vectors used for intra BC are limited to integer accuracy (i.e., integer precision, integer-pixel precision)”, i.e. only half-pixel interpolation is disabled when it is Intra BC mode {see Fig.3 for intra BC mode; Fig.4 is the encoder that is converting the second block to bitstream; also see para 117)]  


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would provide more options/modes/techniques for video encoding/decoding [(Pang para 25)]   

 
Oh additionally teaches with respect to claim 13. an apparatus for coding video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor [(para 25, 91)] 

Oh additionally teaches with respect to claim 18. A non-transitory computer-readable storage medium storing instructions [(para 25, 91)]

Oh additionally teaches with respect to claim 20. A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus [(para 25, 91)]
  
Pang additionally teaches with respect to claim 8, 17. (Currently Amended) The method of claim 1, wherein in the second specific coding mode, prediction sample of the second video block is generated by using at least a block vector pointing to another video block in a same picture containing the second video block [(Pang para 25 & 26)] .  
Pang additionally teaches with respect to claims 9, 23. The method of claim 1, wherein the second specific coding mode is an intra block copy mode. [(Pang para 26)] .   

Pang additionally teaches with respect to claim 10. The method of claim 1, wherein in the second specific coding mode, an indication of the use of half-pel motion vector precision is not present in the bitstream [(as indicated in Pang para 26, half-pel is not used for intra BC, therefore it is also not indicated)] .  

Oh in view of Pang additionally teaches with respect to claim 11. The method of claim 10, wherein the first conversion comprises encoding the first video block into the bitstream, and the second conversion comprises encoding the second video block into the bitstream [(see the prior art portions cited in claim 1 with regards to conversion; they are encoding)] .  
Oh in view of Pang additionally teaches with respect to claim 12. The method of claim 10, wherein [(Pang para 77, Oh para 102)] .  


Claims 4, 21, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Pang in view of Chen2019.

Regarding Claims 4, 21. Oh in view of Pang does not explicitly show wherein the first specific coding mode is a triangle prediction mode.  

However, in the same/related field of endeavor, Chen2019 teaches wherein the first specific coding mode is a triangle prediction mode [(page 38; only uni-prediction for triangular prediction)] .  

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would provide more options/modes/techniques for video encoding/decoding.

Chen2019 additionally teaches with respect to claims 24, 26: wherein in the first specific coding mode, a first motion information for a first geometric partition of the first video block and a second motion information for a second geometric partition of the first video block is determined and a weighting process for generating a final prediction for samples within a weighted area of the first video block is applied based on a weighted sum of prediction samples derived based on the first motion information and the second motion information [(section 3.4.10 and 3.4.10.2; the samples along the edges are blended by adaptively choosing the weight based on motion vector difference )] .

Claims 2, 14, 19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Pang in view of Motta.

Regarding Claims 2, 14, 19. Oh in view of Pang does not explicitly show wherein the first half-pel precision interpolation filter is a default half-pel precision interpolation filter

However, in the same/related field of endeavor, Motta teaches wherein the first half-pel precision interpolation filter is a default half-pel precision interpolation filter [(Motta para 55, 88)] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because using a default filter option would reduce calculation when appropriate. 

Motta additionally teaches with respect to claim 25. The method of claim 1, wherein a half-pel precision interpolation filter index (hpellfIdx) of the first half-pel precision interpolation filter is equal to 0, and a half-pel precision interpolation filter index of the second half-pel precision interpolation filter is equal to 1.[[(Motta para 88 a filter flag for each sub-pixel position {including half-pixel position {para 55}} with value “1’ or “0” is sent to indicate two type filters)] 

Claims 5, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Pang in view of Sato.

Regarding Claims 5, 22. Oh in view of Pang does not explicitly show wherein an indication indicating which one of the first half- pel precision interpolation filter and the second half-pel precision interpolation filter to be used is not present in the bitstream.  

However, in the same/related field of endeavor, Sato teaches wherein an indication indicating which one of the first half- pel precision interpolation filter and the second half-pel precision interpolation filter to be used is not present in the bitstream.[(flag information relating to whether a filter coefficients is to be sent or not sent is added {para 290-292}:	 please note the coefficients are adaptive/various half-pixel precision filter coefficients {para 221})] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would provide more options/modes/techniques for video encoding/decoding.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486